Mr. Justice Shepard
delivered the opinion of the Court:
The appeal in this case must be dismissed at the cost of the appellants, the Washington Brick Company and the Raritan Hollow and Porous Brick Company. They were defendants in the bill of interpleader filed by Joseph Richardson and James A. Burgess, the dismissal of which, upon demurrer presented thereto by the administrators of Jones, has been affirmed in No. 802.
There was nothing in the decree dismissing the bill filed against them, as well as the administrators of Jones, from which they had any right to appeal. Dismissed.